UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-2126


In Re:   BEVERLY L. HENNAGER; LOUIS A. JENNINGS,

                Petitioners.




                 On Petition for Writ of Mandamus.
                       (1:15-cv-00149-LO-TCB)


Submitted:   December 9, 2016                Decided:   January 4, 2017


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Beverly L. Hennager, Louis A. Jennings, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Beverly L. Hennager and Louis A. Jennings petition for a

writ of mandamus, asking that this court quash an order of the

district court and direct the district court judge to recuse

himself    from   the   underlying       dissolution          action.     Petitioners

have also filed a motion to expedite.                 We deny mandamus relief.

     Mandamus      is    a     drastic      remedy       to     be   used   only     in

extraordinary circumstances.             Kerr v. U.S. Dist. Court, 426 U.S.
394, 402 (1976); United States v. Moussaoui, 333 F.3d 509, 516-

17 (4th Cir. 2003).          In fact, mandamus relief is available only

when there are no other means by which the relief sought could

be granted, see Moussaoui, 333 F.3d at 517, and the party has

established   they      have   a    clear       and   indisputable      right   to   the

relief sought, see In re Braxton, 258 F.3d 250, 261 (4th Cir.

2001).

     It is well established that mandamus may not be used as a

substitute for appeal.             Will v. United States, 389 U.S. 90, 97

(1967); In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir.

2007); see Moussaoui, 333 F.3d at 517.                        Although “a district

judge’s refusal to disqualify himself can be reviewed in this

circuit by way of a petition for a writ of mandamus[,]” a writ

of mandamus will not issue “when all that is shown is that the

district court abused its discretion when making the challenged

ruling.”    In re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987).

                                            2
       We   have   reviewed    Petitioners’       filings   and    conclude     that

Petitioners have not established a clear and indisputable right

to the relief sought.         Accordingly, we deny mandamus relief.              We

deny as moot Petitioners’ motion to expedite.                    We dispense with

oral   argument     because        the    facts   and   legal    contentions    are

adequately     presented      in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                  PETITION DENIED




                                            3